Citation Nr: 0718592	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-07 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for right 
ankle sprain status post surgery, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for bilateral knee 
sprain, to include as secondary to service-connected right 
ankle sprain.

3.  Entitlement to service connection for left ankle sprain, 
to include as secondary to service-connected right ankle 
sprain.

4.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
right ankle sprain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2004, a 
statement of the case was issued in February 2005, and a 
substantive appeal was received in February 2005.

The Board observes that this appeal originally included 
additional issues addressed in the February 2005 statement of 
the case.  In addition to the issues listed above which 
remain on appeal at this time, this statement of the case 
also included the issues of entitlement to service connection 
for bilateral hearing loss, tinnitus, and headaches.  
However, by way of an August 2005 rating decision, the RO 
granted service connection for bilateral hearing loss, 
tinnitus, and headaches.  The August 2005 rating decision 
constituted a complete grant of those claims, thus those 
issues are no longer on appeal and will not be addressed in 
this decision.

The issues of entitlement to service connection for 
disabilities of the left ankle, bilateral knees, and low back 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDING OF FACT

The veteran's service-connected right ankle sprain status 
post surgery is manifested by chronic pain, including pain on 
motion which more nearly approximates marked limitation of 
motion. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 20 
percent (but no higher) for the veteran's service-connected 
right ankle sprain status post surgery have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7, Diagnostic Codes 5270, 5271 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for an 
increased rating for his right ankle disability.  The March 
2003 letter sent to the veteran in connection with his 
various claims appears at first glance to address only the 
service connection issues.  However, at the bottom of page 4 
of that letter the veteran was informed that evidence of an 
increase in current physical service connected disability can 
be medical evidence showing that he had increased symptoms.  
The veteran was further informed that VA would get any VA 
medical records or other medical treatment records he told VA 
about and that a VA examination may be scheduled to obtain 
evidence.  This particular language adequately informed the 
veteran of the type of evidence necessary to substantiate his 
increased rating claim.  The Board acknowledges that this 
paragraph was listed under a general introductory sentence 
regarding evidence necessary to establish service connection.  
However, there is nothing to suggest that the veteran was 
misled by the positioning of the increased rating language in 
the March 2003 letter.  The veteran in fact subsequently 
identified private medical care providers with regard to the 
right ankle claim and the RO requested those records.  
Moreover, as hereinafter more particularly explained, the 
Board finds that evidence necessary to substantiate the 
increased rating claim has been obtained and a higher rating 
is being assigned.  Under these circumstances there is no 
resulting prejudice to the veteran by reason of the arguably 
confusing placement of the increased rating language in the 
March 2003 VCAA letter.  No useful purpose would be served by 
delaying appellate review for the purpose of issuing a 
clearer VCAA letter.  

Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the March 2003 letter was sent to the 
appellant prior to the July 2003 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board also notes that the October 2003 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  
Although this decision involves only a claim of entitlement 
to an increased rating, the Board believes that the Dingess 
analysis must be analogously applied.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in March 2006 
which directly explained how VA determines disability ratings 
and effective dates.  This notice was provided to the 
appellant prior to the most recent RO readjudication of this 
case and issuance of a supplemental statement of the case in 
April 2006.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained and 
the veteran has been afforded a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to these issues on 
appeal.  Indeed, in April 2006, the veteran submitted a 
signed statement indicating that he had no additional 
information or evidence regarding this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

Analysis

The issue on appeal involves the veteran's contention that a 
higher disability rating is warranted for his service-
connected right ankle disability.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  ).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

The veteran's service-connected right ankle disability has 
been rated as 10 percent disabling by the RO under the 
provisions of Diagnostic Code 5299-5271 as a chronic 
disability causing limitation of motion of the ankle.  Under 
this regulatory provision, a 10 percent rating is warranted 
when the ankle has moderate limitation of motion and a 20 
percent rating is warranted when the ankle has marked 
limitation of motion.  Full range of motion of the ankle is 
from zero to 20 degrees dorsiflexion and from zero to 45 
degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

The terms 'moderate' and 'marked' are not defined in VA 
regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

The only other Diagnostic Code allowing for a higher 
evaluation for an ankle is Diagnostic Code 5270.  This 
regulatory provision requires ankylosis of the ankle.  A 30 
percent rating is warranted with ankylosis between 30 degrees 
and 40 degrees in plantar flexion or between 0 degrees to 10 
degrees in dorsiflexion.  A 40 percent rating is warranted 
with ankylosis more than 40 degrees plantar flexion, more 
than 10 degrees dorsiflexion, or with abduction, adduction, 
inversion, or eversion deformity.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 
Vet.App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (27th ed. 1988) at 91).  

An April 2003 VA examination report shows limited range of 
motion in the veteran's right ankle: dorsiflexion was limited 
to 10 degrees and plantar flexion was limited to 30 degrees.  
A "well-healed" 10 cm medial incision was noted, and the 
veteran complained of discomfort to palpation medially.  The 
examiner observed that the veteran presented an "antalgic 
gait" due to "moderate discomfort."

A June 2005 VA examination report shows that, on passive 
range of motion testing, right ankle dorsiflexion was 
"neutral" and plantar flexion was limited to 35 degrees.  
The examiner noted that "There is no change against gravity 
or against strong resistance."  It was additionally noted 
that the right ankle was painful on motion when passively 
pushed into dorsiflexion starting at 0 degrees, and 
"measurement was unobtainable."  The examiner further 
observed no pain, fatigue, or incoordination associated with 
repetitive use.  There was no edema, no instability, no 
redness, no heat, and no abnormal movement.  There was 
tenderness noted medially, calluses across the 
metatarsophalangeal joints, and wears down the lateral heels 
of both shoes.  The veteran was noted to have a normal gait 
at that time, and a palpable dorsalis pedis pulse.

A March 2006 private medical report is also of record which 
shows that the veteran was still experiencing pain in his 
right ankle, and this report notes pertinent range of motion 
testing results for the veteran's right ankle.  The report 
indicates that the veteran's dorsiflexion was to the -5 
degrees position and plantar flexion was to 40 degrees.  

The veteran has submitted additional private medical reports 
which have been included in the claims file.  In addition, VA 
outpatient treatment reports are also of record.  All of the 
pertinent medical reports have been reviewed by the Board in 
careful consideration of this appeal.  However, none of the 
medical evidence of record presents pertinent quantified 
range of motion data, nor any other significant information 
regarding the extent of the veteran's right ankle disability, 
which provides more support for the veteran's claim than the 
evidence discussed above.

It is clear from the evidence that the veteran has at least 
moderate limitation of motion to justify the currently 
assigned 10 percent rating.  Some of the evidence suggests 
that dorsiflexion is to 10 degrees (with 20 degrees being 
normal), and the Board views such a finding of loss of 50% of 
the possible range of motion as constituting moderate 
limitation of motion.  However, the June 2005 VA examiner 
appears to have reported pain on dorsiflexion beginning at 0 
degrees.  This is in contrast to the finding of dorsiflexion 
to 10 degrees on examination in April 2003.  Significantly, 
all of the medical reports consistently document right ankle 
pain on motion.  After reviewing the evidence as a whole, the 
Board believes that the right ankle limitation of motion more 
nearly approximates marked limitation of motion so as to 
warrant a 20 percent rating under Code 5271.  This is the 
highest rating available under this Code.  With regard to 
additional functional loss, the provisions of 38 C.F.R. 
§ 4.40 do not apply when a veteran is already rated at the 
maximum rating for limitation of motion.  Johnston v. Brown, 
10 Vet.App. 80, 85 (1997).  With regard to a higher rating 
under another Diagnostic Code, a higher rating is potentially 
available under Code 5270 for ankylosis, but the evidence 
does not show ankylosis of the right ankle.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected right ankle disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A disability rating of 20 percent (but no higher) is 
warranted for the veteran's service-connected right ankle 
sprain status post surgery.  To this extent, the appeal is 
granted, subject to applicable laws and regulations governing 
payment of VA monetary benefits. 


REMAND

The Board notes that the RO adjudicated the veteran's claims 
of entitlement to service connection for disabilities of the 
left ankle, bilateral knees, and the lower back as based 
exclusively upon direct theories of service incurrence; at 
the time the veteran filed the claim, his right ankle 
disability was not yet service connected.  However, the July 
2003 rating decision granted service connection for a 
disability of the right ankle.  The veteran has since clearly 
expressed his contention, including in his representative's 
April 2007 written presentation, that he suffers from 
disabilities of the left ankle, bilateral knees, and low back 
that may be secondary to his service-connected right ankle 
disability.  The Board notes that the medical evidence of 
record does suggest that the veteran has been intermittently 
observed with an antalgic gait and has complained of 
pertinent symptoms in his joints.  The development of the 
medical evidence thus far, to include the VA examinations 
conducted in association of this claim, does not appear to 
contemplate or address any possible secondary basis for 
service connection for the left ankle, bilateral knees, or 
low back.  Furthermore, it is unclear whether the veteran has 
a clinically diagnosed chronic disability for each of the 
relevant joints.  Thus, the Board believes that these issues 
must be remanded for a new VA examination to obtain medical 
opinions addressing the diagnostic and etiological questions 
essential to the claims.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
appropriate new VA examination to determine 
the nature and etiology of the claimed 
disabilities of the left ankle, bilateral 
knees, and low back.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

    a)  Please identify any current 
disabilities found for the veteran's left 
ankle, bilateral knees, or low back.
    
    b)  For each current disability diagnosed 
in the veteran's left ankle, bilateral 
knees, or low back, please state whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
disability was manifested during the 
veteran's active duty service or otherwise 
caused by the veteran's service.  In 
answering this question, please discuss any 
relevant service and post-service medical 
records.
    
    c)  For each current disability 
diagnosed in the veteran's left ankle, 
bilateral knees, or low back, is it at 
least as likely as not (a 50% or higher 
degree of probability) that the disability 
is due to or has been permanently 
aggravated by the veteran's service-
connected right ankle disability?  
    
2.  The RO should then review the 
veteran's claims of entitlement to service 
connection for disabilities of the left 
ankle, bilateral knees, and low back, 
including as secondary to the service-
connected right ankle disability.  The RO 
should take into consideration any newly 
submitted evidence, including the report 
of the VA examination requested above.  
The RO should adjudicate the merits of the 
claims based on all the evidence of record 
and all governing legal authority, 
including the VCAA of 2000 and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  The 
case should be returned to the Board after 
the veteran is afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


